     Case 2:20-cv-06159-VBF-E Document 41 Filed 08/20/21 Page 1 of 1 Page ID #:767



 1

 2

 3
                                                   JS-6
 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10

11   BENNIE BENTON, III,           ) NO. LA CV 20-06159-VBF(E)
                                   )
12                  Plaintiff,     )
                                   )
13        v.                       )         JUDGMENT
                                   )
14   COUNTY OF LOS ANGELES, et al.,)
                                   )
15                  Defendants.    )
                                   )
16

17

18         IT IS ADJUDGED that the action is dismissed with prejudice.
19

20   DATED: August 2, 2021                   /s/ Valerie Baker Fairbank
21                                                VALERIE BAKER FAIRBANK
                                               UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28
